DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

	Claims 1-61 are pending and presented for examination. Claims 48-61 (Claims 52, 54, 56 and 58 were amended) were elected without traverse in the response dated 14 December 2020. As such claims 1-47 are withdrawn by the Examiner as they were non-elected. As such, THIS RESTRICTION REQUIREMENT IS MADE FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 54 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 48-53 and 55-60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub No. 20110166009 to Behl et al. (hereinafter, “Behl at __”, cited and provided by applicants).
Regarding claims 48, 53 and 55, Behl discloses an aqueous mixture composition (Behl at [0051]) for forming a fuel cell electrode (While this is intended use, Behl discloses usage of the formed catalytic ink in such, “Abstract”) comprising:
a) water ([0051]);
b) A water-insoluble component comprising 2-methyl-2-pentanol, 2-methyl-2-butanol, 2,3-dimethyl-2-butanol, or diacetone alcohol (A C6 alcohol, Behl at [0033], [0035], and [0045]);
c) A catalyst (Behl at [0023]); and
d) An ionomer (Behl at [0023], NAFION (perfluorosulfonic acid), [0047]).
Turning to claim 49, the catalyst is a transition metal (Behl at [0043]).
With respect to claims 50 and 51, carbon supports can be utilized (Behl at [0052]). 
As to claims 52 and 56, specifically the carbon is added at 0.375 g, Pt at 0.375 g, 3.25*.113=0.36725g NAFION, 11.8275 g water, and 12g of diacetone (Behl at “Example 1”) which yields percentages of 14.5%, 14.5%, 14.3, 45.93, and 46.6% respectively.
.

Claims 48-53 and 55-60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub No. 20050067345 to Prugh et al. (hereinafter, “Prugh at __”).
Regarding claims 48-51, 53 and 55, Prugh discloses an aqueous composition for use in a fuel cell (Prugh at [0002]) comprising:
a) water (in minor amounts, Prugh at [0045]);
b) a water-insoluble component of 1/2/3/n-hexanol (Prugh at [0046]);
c) A catalyst (Pt/Ru/C, Prugh [0076]); and
d) An ionomer (NAFION, Id.).
Concerning claims 52 and 56, the catalyst is present at 7.5% ([0076]) and the ionomer at 3% (Id.).
Turning to claim 57, ethylene glycol can be added at up to 25% (Purgh at [0048]).

Claims 48-51, 53, 55, 57, 59 and 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “New Preparation Method for Polymer-Electrolyte Fuel Cells’ to Uchida et al. (hereinafter, “Uchida at __”).
Regarding claims 48-51, 53, 55, 57, 59 and 60, Uchida discloses an aqueous composition (for fuel cell electrolytic solutions, Uchida at “Title”, however this is intended use and does not get patentable weight, see MPEP 2111.02) comprising:
a and d) An ionomer (NAFION solution which is aqueous/in aliphatic alcohol to which the Examiner takes official notice; Uchida at 463 R col, and a glycol ether can also be added, Uchida at “Table 1”);
Id.); and
c) A catalyst (Pt/C, 463 R col).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Behl as applied to claim 48 above.
Regarding claim 54, Behl discloses the diacetone can be added at 10-50% (Behl at [0045]) which overlaps that range instantly claimed such that a prima facie case of obviousness exists (See MPEP 2144.05).

Claims 48-53 and 55-61 are rejected under 35 U.S.C. 103 as being unpatentable over “Poly(arlyene ether sulfone) based semi-interpenetrating polymer network membranes containing cross-linked poly(vinyl phosphonic acid) chains for fuel cell applications at high temperature and low humidity conditions” to Kim et al. (hereinafter, “Kim at __”) in view of “Fabrication of catalyst coated membrane with screen printing method in a proton exchange membrane fuel cell” to Wang et al. (hereinafter, “Wang at __”).
Regarding claims 48-51, 53, 55, 57 and 59-61, Kim discloses an aqueous composition for fuel cells (Kim at “Abstract”) comprising:
a) water (Kim at 541 L col);
Id.); and
d) An ionomer (perfluorosulfonic acid based ionomer, EW750, Id.), and a water soluble additive, dipropylene glycol or ethylene glycol (Id.).
However, a water-insoluble component comprising a water-insoluble alcohol, carboxylic acid, or a combination thereof is not expressly stated in Kim.
Wang, also in a method of forming an electrode solution for electrodes discloses that a preferred evaporation rate is 0.01-0.08 and that this can be accomplished via addition of n-hexanol (which is water-insoluble alcohol, Wang at “Table 1” & 4652 L col).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the composition of Kim in view of the addition of n-hexanol of Wang. The teaching or suggested motivation in doing so is to reduce swelling (Wang at 4651 L col) and a faster drying time (Wang at 4652 L col).
Turning to claim 52, 56 and 58, the cyclohexane of Wang is 2/3 of the amount of EG added (Wang at 4652 R col) and it is added at 4.39g EG and 6.56g hexanol per g of catalyst/support. Kim adds 0.4mg/cc of catalyst/support, 0.35mg/cc for the ionomer, which means the 1.756g/cc of EG and 2.624g/cc of hexanol and water is added at 1mg/cc per 4mg/cc of dipropylene which would mean water is added at 0.439g/cc, yielding for percentages of 7.14%, 6.25%, 31.38%, 46.98%, and 7.84% respectively.

Conclusion
Claims 48-61 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848.  The examiner can normally be reached on Monday-Thursday 06:45 AM to 04:45 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD M. RUMP
Primary Examiner
Art Unit 1736



/RICHARD M RUMP/Primary Examiner, Art Unit 1796